[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                    FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                            No. 05-10420                     September 6, 2005
                        Non-Argument Calendar                THOMAS K. KAHN
                      ________________________                   CLERK


                 Agency Nos. A95-220-668, A95-220-669


ENRIQUE ALBERTO GINOCCHIO,
MILAGROS DEL PILAR SEMINARIO, et. al,


                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________
                            (September 6, 2005)


Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
       Enrique Alberto Ginocchio, his wife, Milagros del Pilar Seminario, and his

children, Francesca Maria Ginocchio and Gonzalo Andres Ginocchio (Petitioners),

all natives and citizens of Peru, petition for review of the Board of Immigration

Appeals’ (BIA’s) decision affirming the Immigration Judge’s (IJ’s) removal order

and denial of asylum under the Immigration and Nationality Act (INA).1

Petitioners assert the BIA erred in denying their claim for asylum because they

presented evidence demonstrating they were targeted and persecuted by El

Movimiento Revolucionario Tupac Amaru (MRTA), a terrorist group in Peru, on

account of Ginocchio’s political opinion,2 which he claimed was opposed to the

MRTA. We deny the petition.

                                       I. DISCUSSION

       When the BIA issues a decision, we review only that decision, “except to the

extent that it expressly adopts the IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d
1
          Petitioners abandoned their claims for withholding of removal under the INA and
protection under the United Nations Convention on Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment by failing to raise any argument on these claims in their
petition for review. See Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir.
2005).
       2
         Petitioners also argue they were persecuted on account of Ginocchio’s social status.
Social status is not one of the five statutorily protected grounds, however, and therefore cannot
form the basis for asylum. See 8 U.S.C. § 1101(a)(42)(A); see also Matter of Acosta, 19 I&N
Dec. 211, 233 (BIA 1985) (noting “membership in a particular social group,” refers to “an
individual who is a member of a group of persons all of whom share a common, immutable
characteristic . . . that the members of the group either cannot change, or should not be required
to change because it is fundamental to their individual identities or consciences”), overruled in
part on other grounds by Matter of Mogharrabi, 19 I&N Dec. 439 (BIA 1987).
                                                    2
1262, 1284 (11th Cir. 2001). “Insofar as the Board adopts the IJ’s reasoning, we

will review the IJ’s decision as well.” Id. In this case, the BIA issued an opinion

and, although it agreed with the IJ’s conclusion, it did not expressly adopt the IJ’s

opinion or its reasoning. Accordingly, our review is limited to the BIA’s opinion.

See id.

      “To the extent that the BIA’s decision was based on a legal determination,

this court’s review is de novo.” D-Muhumed v. U.S. Attorney Gen., 388 F.3d 814,

817 (11th Cir. 2004). The BIA’s factual determinations are reviewed under the

substantial evidence test, and we “must affirm the BIA’s decision if it is ‘supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.’” Al Najjar, 257 F.3d at 1283–84 (citation omitted).

      An alien who arrives in, or is present in, the United States may apply for

asylum. 8 U.S.C. § 1158(a)(1). The Attorney General has discretion to grant

asylum if the alien meets the INA’s definition of a “refugee.” 8 U.S.C.

§ 1158(b)(1). A “refugee” is defined as:

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion . . . .

                                           3
8 U.S.C. § 1101(a)(42)(A). “The asylum applicant carries the burden of proving

statutory ‘refugee’ status.” D-Muhumed, 388 F.3d at 818.

      To establish asylum eligibility, the petitioner must, with specific and

credible evidence, demonstrate (1) past persecution on account of a statutorily

listed factor, or (2) a “well-founded fear” the statutorily listed factor will cause

future persecution. 8 C.F.R. § 208.13(a), (b). If the petitioner demonstrates past

persecution, there is a rebuttable presumption he has a well-founded fear of future

persecution. See 8 C.F.R § 208.13(b)(1). If he cannot show past persecution, then

the petitioner must demonstrate a well-founded fear of future persecution that is

both subjectively genuine and objectively reasonable. See Al Najjar, 257 F.3d at

1289. The subjective component can be proved “by the applicant’s credible

testimony that he or she genuinely fears persecution,” while the objective

component “can be fulfilled either by establishing past persecution or that he or she

has a good reason to fear future persecution.” Id. (quotation omitted). Neither the

INA nor the regulations define “persecution.” We have stated, however,

“persecution is an extreme concept, requiring more than few isolated incidents of

verbal harassment or intimidation, and that mere harassment does not amount to

persecution.” Sepulveda, 401 F.3d at 1231 (quotations omitted).

      The petitioner’s well-founded fear of persecution must be on account of, or

because of, one of the statutorily listed factors, such as his political opinion. See
                                            4
INS v. Elias-Zacarias, 112 S. Ct. 812, 816 (1992). The petitioner must establish

this causal connection by “presenting specific, detailed facts showing a good

reason to fear that he or she will be singled out for persecution” on account of the

statutory factor. Sepulveda, 401 F.3d at 1231 (quotation omitted). To establish a

claim of persecution on account of a political opinion, a petitioner must establish

the persecutors persecuted him or will seek to persecute him in the future because

of his actual or imputed political opinion. It is not enough to show he was or will

be persecuted or tortured due to refusal to cooperate with the persecutors. Sanchez

v. U.S. Attorney Gen., 392 F.3d 434, 438 (11th Cir. 2004).

      Substantial evidence supports the BIA’s conclusion Ginocchio failed to

demonstrate either past persecution or a well-founded fear of future persecution on

account of his political opinion, and thus, Petitioners were not eligible for asylum.

The evidence in the record reveals the only alleged acts of past persecution were a

number of threatening telephone calls between June 1998 and May 2001, allegedly

from the MRTA, and an attempted home invasion in early 2001, which Ginocchio

believed was perpetrated by the MRTA. We are not compelled by this evidence to

reverse the BIA’s finding these actions did not rise to the level of past persecution,

as opposed to mere threats or harassment. See Sepulveda, 401 F.3d at 1231.

      Substantial evidence also supports the BIA’s conclusion Ginocchio did not

have a well-founded fear of future persecution given Ginocchio (1) had been given
                                           5
police protection and had never been physically harmed by the MRTA; (2) had

returned to Peru on a number of occasions, even after the alleged threats had

begun; and (3) was no longer privy to the financial information the MRTA was

allegedly seeking from him.

      Finally, even if Ginocchio had shown he suffered past persecution or had a

well-founded fear of future persecution, his claim for asylum would have failed

because he did not show a nexus between his alleged persecution and his political

opinion. Rather, Ginocchio’s claim was that the MRTA threatened him in order to

obtain financial information he had because of his occupation. A petitioner’s

occupation is not one of the statutorily protected grounds to qualify as a refugee.

See 8 U.S.C. § 1101(a)(42)(A). Moreover, Ginocchio claimed the MRTA would

persecute him because of his refusal to cooperate with their demands, which he

asserts he did because of his own political opinion which is opposed to the MRTA.

As we have explained before, however, Ginocchio’s refusal to cooperate with the

MRTA is insufficient to demonstrate the MRTA would persecute him in the future

because of his actual political opinion. See Sanchez, 392 F.3d at 438.




                                          6
                                 II. CONCLUSION

      Because substantial evidence supports the BIA’s conclusions, and because

nothing in the record compels us to reverse the BIA’s findings Petitioners were not

eligible for asylum relief, we deny their petition for review.

      PETITION DENIED.




                                           7